internal_revenue_service p o box cincinnati oh department of the treasury release number release date date date employer_identification_number contact person - id number contact telephone number uil code legend y corporation x dollar_figureamount y dollar_figureamount dear we have considered your request for advance approval of your employer-related grant- making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program the purpose of the program is to provide scholarships to the dependents of employees of y and its subsidiaries for paying tuition and other related academic costs a dependent is defined as any biological adopted or step-children of an employee of y and its subsidiaries your program will be publicized through the employee newsletter and other written communications to the employees of y and its subsidiaries you will make available up to six scholarships per year the amount of each scholarship will range from x to y the amount number and frequency of scholarships will be based on budgetary constraints and in accordance with the percentage_test stated in section dollar_figure of internal revproc_76_47 you also will comply with the seven conditions set forth in rev roc you have stated that the purpose of the program is not to recruit employees and that selection or approval of scholarship is not conditioned upon the continuing employment of the recipient's parent s you will not provide scholarships to attend educational institutions to your employees the minimum eligibility requirements are that the applicant is a dependent of an employee of y and meet the minimum standards for admission to an accredited educational_institution and be enrolled in such an institution or reasonably expected to attend such an institution dependents and relatives of your officers and or directors the selection committee and substantial contributors are not eligible for scholarships under your program eligible applicants must submit a comprehensive description which should include their most recent cumulative grade point average results from performance tests designed to measure ability and aptitude for higher education a letter from the participating educational_institution stating that the applicant has been or will be admitted to the educational_institution a letter of recommendation from an educator or superior who is familiar with the qualifications of the applicant and biographical data including the applicants name and address in addition the applicants have the option of providing a one paragraph essay describing their educational goals the members of the selection committee will be selected by your board_of directors on a yearly basis you will consider individuals who are knowledgeable in the field of education your board members current or former employees of y and its subsidiaries and individuals that are directly related to the aforementioned individuals are not eligible to serve on the selection committee scholarship payments will be made directly to recipients scholarships are not renewable but the recipients can re-apply each year if scholarships are available a recipient will be required to submit a report once a year at the end of their spring semester the report will include the progress of the student activities and precise manner in which the grant funds have been expended you will review the reports if you determine that any part of the scholarship has been used for improper purposes you will take all reasonable and appropriate steps to recover diverted funds or to ensure restoration of diverted funds if the recipient has not received all funds further payments will be suspended and may be terminated if the diversion was previously ongoing you will maintain case histories showing recipients of scholarships granted including names addresses purpose of awards amount of each grant manner of selection and relationship if any to officers trustees or donors of funds to you sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant that meets the provisions of sec_117 of the code as that section read before the tax_reform_act_of_1986 if a private foundation's program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grants meet the provisions of sec_117 as that section read before the tax_reform_act_of_1986 you have agreed that procedures in awarding grants under your program will be in compliance with sections dollar_figure through dollar_figure of revproc_76_47 without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 in particular the selection of individual grant recipients will be made by a selection committee the members of which are totally independent and separate from the private_foundation the foundation’s creator and the relevant employer the grants will not be used as a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer the recipient will not be restricted in a course of study that would be of particular benefit to the relevant employer or to the foundation section dollar_figure of rev_proc provides a percentage_test guideline it states in the case of a program that awards grants to children of employees of a particular employee the program meets the percentage_test if either of the following tests are met the number of grants awarded under that program in any year to such children do not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year or the number of grants awarded under the program in any year to such children does not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year you have agreed that your program will meet the requirements of either the percent or percent percentage_test of section dollar_figure applicable to a program that awards grants to children of employees of a particular employer records should be maintained to show that you meet the applicable_percentage test of section dollar_figure this determination is issued with the understanding that in applying the percent test applicable to employees’ children set forth in revproc_76_47 you will include as eligible only those children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of rev_proc without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 if you enter into any other program covering the same individuals the percentage_test of revproc_76_47 must be met in the aggregate based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your employer-related grant-making program is a one-time approval this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosure notice a copy of redacted letter
